Stephens, J.
An agreement to settle a judgment, made between opposing counsel while a motion for a new trial was pending, where the motion was afterwards dismissed, constituted no ground for an affidavit of illegality to arrest a levy afterwards made to enforce the judgment, where the agreement, which was a settlement of the judgment for an amount less than its face value, was void because of absence of authority in *327counsel for tlie plaintiff in error to agree upon tlie settlement. The affidavit of illegality was properly stricken.
Decided January 24, 1934.
G. W. Foy, for plaintiff in error. Homer Beeland, contra.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.